Exhibit EXHIBIT E TO EQUITY CREDIT AGREEMENT FORM OF WARRANT Original Issue Date: , 2010 Original Exercise Price (subject to adjustment herein): $2.00 Warrant Shares: 300,000 COVENANT GROUP OF CHINA, INC. COMMON STOCK PURCHASE WARRANT SERIES 2010-1- THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value received, Southridge Partners II, LP (the “Holder”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the “Original Issue Date”) and on or prior to the fifth anniversary of the Original Issue Date (the “Termination Date”) but not thereafter, to subscribe for and purchase from COVENANT GROUP OF CHINA, INC., a Nevada corporation (the “Company”), up to Three Hundred Thousand (300,000) shares (the “Warrant Shares”) of Common Stock. The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b). This Warrant was originally issued to the Holder or the Holder’s predecessor in interest on the Original Issue Date identified in the caption of this Warrant. Section 1.Definitions.
